TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 7, 2017



                                    NO. 03-16-00741-CR


                          Anthony Dwayne Holmes, Jr., Appellant

                                               v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.